DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 2/18/2022 and is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Objection
2.       Claims are objected to because of the following informalities:
          Regarding claim 10, line 5, “a device” should be changed to --- the device ---. 
          Claims 11-17 are also objected as they inherit the deficiencies in claim 10.

                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.      Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabler et al. (US. Pub. 2019/0181638; hereinafter “Kabler”).
         Regarding claim 1, Kabler discloses, in Figs.1-2, a computer-implemented method of identifying an anomaly in an operation of a device (a processing unit 220), comprising:          comparing, by an electrical power analyzer (a monitoring unit 210) coupled to an electrical outlet (a monitoring unit may be interposed between the appliance and the outlet, thereby permitting the monitoring unit to measure the current and/or voltage at the outlet in order to observe and record power consumed through it by the appliance, see paragraph [0008]), a current power draw signature of the device with a known power draw signature of the device (more processing unit may compare information describing likely voltage or power signatures found in such a database to the voltage or power signatures actually detected and retained in one or more digital storage medium to assist in identifying appliances operating on the electrical system; see [0020]);           determining whether at least one anomaly is present in the current power draw signature (voltage or power signatures corresponding to potential fault conditions may be provided in the same or a different database, as well as other information such as may be needed to initiate a transaction related to a detected malfunction; see [0020]); and            generating a warning in response to determining the at least one anomaly is present in the current power draw signature (some or all alerts regarding potential default or failure conditions detected in appliances may be provided with auditory and/or visual outputs, see [0048]; or a method for detecting possible fault, out of normal or out of specification conditions in an appliance or an electrical system and issuing an appropriate alert; see [0071]).
         Regarding claim 2, Kabler discloses, in Figs.1-2, the computer-implemented method of claim 1, further comprising identifying whether the at least one anomaly includes a failure-indicating activity associated with an imminent failure of the device; and storing the current power draw signature (see at least in [0071]).
         Regarding claim 3, Kabler discloses, in Figs.1-2, 3. The computer-implemented method of claim 1, wherein the generating of the warning further comprises recommending at least one of repair or replacement of the device based on the at least one anomaly (see [0048, 0071 and 0073-0074]).
         Regarding claim 4, Kabler discloses, in Figs.1-2, 4. The computer-implemented method of claim 1, wherein the device is a first device and the electrical analyzer is coupled to an Internet of Things (IoT) network, and the method further comprising identifying by a power draw signature additional devices coupled to the first device, and receiving device profiles over the Internet from a repository (see Figs. 3 and 5 and [0020, 0051 and 0055]).
         Regarding claim 5, Kabler discloses, in Figs.1-2, the computer-implemented method of claim 1, wherein the device comprises a first device, and further comprising identifying a power draw signature of additional devices coupled to a same branch circuit as the first device (see Fig. 1 and [0012, 0016]).
         Regarding claim 6, Kabler discloses, in Figs.1-2, the computer-implemented method of claim 1, further comprising receiving, by the electrical power analyzer, a device power profile including the known power draw signature of the device (see [0014, 0020]).
         Regarding claim 7, Kabler discloses, in Figs.1-2, the computer-implemented method according to claim 6, further comprising receiving the device power profile from a plurality of similarly-classified types of devices (see [0020, 0071]).
         Regarding claim 8, Kabler discloses, in Figs.1-2, the computer-implemented method according to claim 1, further comprising utilizing machine learning in determining the at least one anomaly, and that the at least one anomaly includes failure-indicating activity (see at least in [0072-0073]).
         Regarding claim 9, Kabler discloses, in Figs.1-2, the computer-implemented method according to claim 1, wherein the comparing of the current power draw signature of the device with the known power draw signature further comprises: reviewing a plurality of power draw signatures of the device over a predetermined time period; and determining whether the at least one anomaly over the predetermined time period indicates a degraded operation of the device (see [0067 and 0071-0072]).

6.      Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapel et al. (US. Pub. 2019/0181638; hereinafter “Chapel”).
         Regarding claim 1, Chapel discloses, in Fig. 2, a computer-implemented method of identifying an anomaly in an operation of a device (an electrical device 202), comprising:          comparing, by an electrical power analyzer (a processor 212) coupled to an electrical outlet (a receptacle 204), a current power draw signature of the device with a known power draw signature of the device (to detect an potential fault at a load, the smart receptacle 204 in the system 200 analyzes the power signature from the load such as the electrical device 202, and then compare the power signature to a standard power signature, see at least in paragraphs [0014, 0052, and 0078] );           determining whether at least one anomaly is present in the current power draw signature (identify a loading anomaly or safety issue; see [0014]); and            generating a warning in response to determining the at least one anomaly is present in the current power draw signature (if a loading anomaly is determined, reducing the power delivered to the electrical device or to assign the device/receptacle a priority level in the event of power reduction; see [0014]).

Allowable Subject Matter
7.      Claims 10-17 are objected but would be allowable if corrected to overcome the claim objections set forth above in this Office action. 8.     Claims 10-20 are allowed over the prior arts of record.
9.      The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 10, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “An electrical power analyzer, comprising: … a sampler and digitizer configured to generate a current power draw signature of a device based on received analog waveform data streams output from the voltage measurement module, and to digitize the analog waveform data streams; …. a communications module including a buffer, the communications module configured to receive and output the digitized waveform data streams; and a processor configured to compare the current power draw signature of the digitized waveform streams received from the communications module with a known power draw signature of the device, and to generate a warning in response to a determination that the waveform data streams include at least one of an anomaly or artifact.” in combination with all other elements as claimed in claim 10. 
            As to claim(s) 11-17, the claims are allowed as they further limit allowed claim 10.

          Regarding claim 18, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “An electrical power system for environmental and ecological optimization, the system comprising: an electrical power analyzer configured for insertion into a branch electrical outlet, the electrical power analyzer including at least three prongs with at least three separate analytical leads forming at least three lead pairs, and an input receptacle configured to be electrically connectable to a power cord from a device being monitored; a data acquisition module including an operational amplifier configured to measure a voltage of each of the three lead pairs; a sampler and digitizer configured to sample analog waveform data streams output from the data acquisition module and output a power draw signature of the digitized waveform data streams; and a communications module configured to record and transmit the power draw signature of the digitized waveform streams to an analysis module and to transmit a warning based on analysis of the power drawer signature performed by the analysis module; …” in combination with all other elements as claimed in claim 18. 
            As to claim(s) 19-20, the claims are allowed as they further limit allowed claim 18.


Prior Art of Record
10.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Ferguson (U.S Pub. 20180196098) discloses a method is disclosed for detecting a specific voltage phase, from a multiphase voltage source, and a specific outlet of an intelligent power strip, that is associated with a residual current flow. … (see specification for more details).              Karel Havel (U.S Pub. 10598706) discloses a method for identifying actions of an electric equipment and an action identification system using the same capable of identifying an action of the electric equipment according to the utility power signal of the electric equipment and determining whether the action complies with the predetermined parameter, and further triggering a warning event when abnormality is detected. (see specification for more details).

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
10/3/2022